 



 

EXECUTIVE MANAGEMENT AND BONUS AGREEMENT


 

THIS AGREEMENT (the "Agreement") effective as of this thirteenth (13th) day of
December 2013 (the “Effective Date”), entered into between Pharma Investing
News, Inc. a Nevada Corporation, with its principal offices located at 9107
Wilshire Blvd, Suite 450, Beverly Hills, CA 90210 (the “Company” or “PINV”) and
Dr. Dorothy H Bray of the United Kingdom (the “Executive”) (together, the
Company and the Executive may be referred to herein as the "parties", or each
individually as a "party").

 

WHEREAS:

 

A.      The Company is in the business of developing patented technology devices
and systems for manufacturing, marketing, and distribution worldwide and
developing patented and/or protected pharmaceutical, medicinal, food, nutrition,
and other products for worldwide marketing and distribution;

 

B.      The Company wishes to engage the services of the Executive as an
executive of the Company; and

 

C.      The Company and the Executive have agreed to enter into an executive
management agreement for their mutual benefit.

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 

1.        ENGAGEMENT AS AN EXECUTIVE

 

1.1       The Company hereby engages the Executive as an executive of the
Company, to undertake the duties and title of Member, Board of Directors, and to
undertake the duties and title of Chief Executive Officer & President, and the
Executive agrees to exercise those powers as requested by the Company or its
subsidiaries from time to time, (collectively the “Services”) and the Executive
accepts such engagement on the terms and conditions set forth in this Agreement.

 

2.        TERM OF THIS AGREEMENT

 

2.1       The term of this Agreement shall begin as of the Effective Date and
shall continue for five (5) years or until terminated earlier pursuant to
Sections 10 and 11 herein (the “Term”).  Any renewal period for this Agreement
shall be at the sole discretion of the Company including any compensation or
stock/stock option compensation for services paid to the Executive during the
renewal term.

 

3.        EXECUTIVE SERVICES

 

3.1       The Executive shall undertake and perform the duties and
responsibilities commonly associated with acting in the capacities of Director
and Chief Executive Officer (CEO) & President.  The Executive agrees that
Executive's duties may be reasonably modified by written agreement of both the
Company and the Executive from time to time.

 

3.2        In providing the Services the Executive shall:

 

·        comply with all applicable local statutes, laws and regulations;

·        not make any misrepresentation or omit to state any material fact which
results in a misrepresentation regarding the business of the Company;

·        not disclose, release or publish any information regarding the Company
without the prior written consent of the Company; and

not employ any person in any capacity, or contract for the purchase or rental of
any service, article or material, nor make any commitment, agreement or
obligation whereby the Company shall be required to pay any monies or other
consideration without the Company's prior written consent.





               

             



4.        EXECUTIVE COMPENSATION

 

4.1      Management Fees.  As compensation for services provided for the
executive roles in the Company, the Company shall pay the Executive or
Executive's assigns $10,000 per month for the first three months (December 2013,
January 2014, and February 2014) and $23,333 per month for the nine months
thereafter (March through November 2014) through to the end of the first year of
service under this Agreement, considered to be November 30, 2014.  (The first
month shall be considered the remainder of December 2013 and the fee paid for
this first month shall not be fractionalized.)  In subsequent years of service,
the monthly fee shall be determined by a majority vote of the shareholders of
the Company, following a recommendation from the Company's Board of Directors. 
Notwithstanding the provisions regarding evaluation for bonuses and fee
increases contained herein, it is agreed that the monthly fee paid to the
Executiveor Executive'sassigns shall be reevaluated for increase as of June 1,
2014 and annually.  All Management Fee payments shall be paid to the Executive
or Executive's assigns semi-monthly on the 15th and last day of each calendar
month, or prior business day if any of those days fall on a week or statutory
holiday.

 

4.2       Bonus Shares.  As a signing bonus for acting as CEO & President and
Director of the Company, the Company shall, within seven (7) days of the
Executive's signing of this Agreement, or as soon as possible to this time
frame, pay the Executive one million (1,000,000) Form S-8 registered
free-trading common shares of the Company common stock and pay to the Executive
or Executive's assigns one million (1,000,000) Rule 144 restricted common shares
of the Company common stock, followed by payments one year following the signing
of the Agreement (considered November 30, 2014) of an identical stock bonus to
the Executive of an additional one million (1,000,000) Form S-8 registered
free-trading common shares of the Company common stock and to the Executive or
Executive's assigns one million (1,000,000) Rule 144 restricted common shares of
the Company common stock.  All bonus shares are considered fully earned on
signing and issuance.  The Company’s common stock, par value $0.001 per share,
currently trades on the NASDAQ OTC Bulletin Board under the symbol ‘PINV’.  The
proceeds from the sale of S-8 shares shall be for services to the Company as
determined by the Board of Directors.

 

4.3       Performance Bonus.As further compensation based on job and Company
performance, product development, new patents, branding, product sales,
achievement of project or operational milestones, the Company is committed to
providing additional cash and stock bonuses to the Executive or Executive's
assigns, typically to be considered at least annually. Such bonuses will be at
the sole discretion of the Company based on overall performance and available
operating cash flow.  The Company reserves the right to issue equivalent
after-tax value in free-trading common stock in lieu of cash bonuses.

 

4.4       Additional Compensation Provisions.  Hereinafter, Sections 4.1 through
4.4 are collectively referred to as the “Compensation”.  The Compensation shall
not be adversely affected by any change of title with or corporate duties within
the Company, so long as Services continue to be provided to the Company, as it
is expected that positions within the Company may evolve over time. 





               

             





5.        REIMBURSEMENT OF EXPENSES

 

5.1       The parties agree that the Compensation hereunder is not inclusive of
any and all fees or expenses incurred by the Executive on the Company’s behalf
pursuant to this Agreement including the costs of rendering the Services.  It is
expected that the Company will provide the Executive a computer and software
allowance in the first month or a reimbursement for this purpose.  The
Companyshall reimburse the Executive for any bona fide expenses including but
not limited to travel and telephone incurred by the Executive on behalf of the
Company in connection with the provision of the Services upon the Executive
submitting to the Company an itemized written account of such expenses and
corresponding expense receipts in a form acceptable to the Company within 20
days after the Executive incurs such expenses or within a time period agreed to
by the Parties. 

 

6.        CONFIDENTIALITY

 

6.1       The Executive shall not disclose to any third party without the prior
consent of the Company any financial or business information concerning the
business, affairs, plans and programs of the Company its directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Executive shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Executive is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Executive shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Executive.

 

7.        GRANTS OF RIGHTS AND INSURANCE

 

7.1       The Executive agrees that the results and proceeds of the Services
under this Agreement, although not created in an employment relationship, shall,
for the purpose of copyright only, be deemed a work made in the course of
employment under United Kingdom, France, Netherlands, or Canadian law or a
work-made-for-hire under the United States law and all other comparable
international intellectual property laws and conventions.  All intellectual
property rights and any other rights which the Executive may have in and to any
work, materials, or other results and proceeds of the Services hereunder shall
vest irrevocably and exclusively with the Company and are otherwise hereby
assigned to the Company as and when created.  The Executive hereby waives any
moral rights of authors or similar rights the Executive may have in or to the
results and proceeds of the Executive Services hereunder.

 

7.3       The Company shall have the right to apply for and take out, at the
Company's expense, life, health, accident, or other insurance covering the
Executive, in any amount the Company deems necessary to protect the Company's
interest hereunder with prior notice given to the Executive.  The Executive
shall not have any right, title, or interest in or to such insurance.

 

8.        REPRESENTATIONS AND WARRANTIES

 

8.1       The Executive represents, warrants and covenants to the Company as
follows:

 

(a)    the Executive is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;

 

(b)   the Executive is not under any physical or mental disability that would
hinder the performance of Executive's duties under this Agreement; and

 

(c)    the Company will provide and disclose all legal and commercial
information to the Executive that is necessary to perform Executive’s duties.





               

             





9.        INDEMNIFICATION

 

9.1       The Executive shall indemnify and hold harmless the Company, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Executive of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Executive.

 

9.2       The Company shall indemnify and hold harmless the Executive, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.

 

10.        NO OBLIGATION TO PROCEED. 

 

10.1       Nothing herein contained shall in any way obligate the Company to use
the Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Executive is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Executive the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).

 

11.        RIGHT OF TERMINATION. 

 

11.1       The Company and the Executive shall each have the right to terminate
this Agreement at any time in its sole discretion by giving not less than 90
days written notice. All Compensation due to the Executive must be paid in full
prior to any termination taking effect upon which all monies due to the
Executive will be considered paid in full for the term the services were
performed. Upon termination of this Agreement the Executive shall continue to
work with the Company to fulfill the obligations of this Agreement during the
notice period and this period will be paid for per terms of this Agreement.  All
stock bonuses and stock and options vested at the time of termination shall
remain under the ownership of the Executive and shall remain exercisable until
expiry.

 

12.        DEFAULT/DISABILITY.

 

12.1      No act or omission of the Company hereunder shall constitute an event
of default or breach of this Agreement unless the Executive shall first notify
the Company in writing setting forth such alleged breach or default and the
Company shall cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure). 
Upon any material breach or de­fault by the Executive of any of the terms and
conditions hereof, or the terms and conditions of any other agreement between
the Company and the Executive for the services of the Executive, the Executive
may cure said alleged breach or default within 10 days after receipt of such
notice (or commence said cure within said ten days if the matter cannot be cured
in ten days, and shall diligently continue to complete said cure), or the
Company shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Executive for the
services of the Executive. 



 



               

             



13.        COMPANY'S REMEDIES. 

 

13.1       The services to be rendered by the Executive hereunder and the rights
and privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Executive of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Executive expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof by the Executive.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.

 

14.       RELATIONSHIP. 

 

14.1      Nothing herein shall be construed as creating a partnership, joint
venture, or master-servant relationship between the parties for any purpose
whatsoever.  Except as may be expressly provided herein, neither party may be
held responsible for the acts either of omission or commission of the other
party, and neither party is authorized, or has the power, to obligate or bind
the other party by contract, agreement, warranty, representation or otherwise in
any manner.

 

15.      MISCELLANEOUS PROVISIONS

 

(a)    Time.  Time is of the essence of this Agreement.

 

(b)   Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

(c)    Titles and Captions.  All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

(d)   Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

(e)    Savings Clause.  If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

(f)     Assignment.  The Company may assign this Agreement, in whole or in part,
at any time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Executive in writing.  The Executive may
assign this Agreement with the prior consent of the Company, which consent shall
not be unreasonably withheld.

 



               

             



(g)     Notices.  All notices required, or permitted to be given, under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten   (10) days written notice, to the other party.

 

(h)  

Entire Agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.



 

(i)    Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

(j)   Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.   Counterparts delivered by electronic
means and/or which contain electronic signatures shall be permitted and form
valid counterparts or validly executed counterparts, respectively.

 

(k)    Successors.  The provisions of this Agreement shall be binding upon all
parties, their successors and permitted assigns.

 

(l)     Counsel.  The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 

[Signature Page Follows]



 



               

             





IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

PHARMA INVESTING NEWS, INC.
                                                       

 

Per:  /s/ Chad S. Johnson

________________________________

Chad S. Johnson, Esq.

Director, President & CEO                                           

 

 

 

EXECUTIVE:

 

Per: /s/ Dr. Dorothy Helen Bray

_______________________________

Dr. Dorothy Helen Bray

 

 



               

             



 

 

 